DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-3, 5-13 and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou et al. (US 2019/0132110).
	Regarding claim 1, Zhou et al. discloses a method performed by a terminal in a communication system, the method comprising:
receiving, from a base station, a radio resource control (RRC) message (as disclosed in sections 0148-0149 and 0155-0157) including configuration information associated with at least one bandwidth part (BWP) for a secondary cell (SCell); 
receiving, from the base station, first downlink control information (DCI) for a BWP switching of the SCell on a physical downlink control channel (PDCCH) as disclosed in sections 0145-0146; 
performing the BWP switching to a BWP indicated by the first DCI from the at least one BWP (as disclosed in sections 0146 and 0157); and 
in case that the BWP is a dormant (deactivated )BWP, clearing a configured uplink grant type 2 associated with the SCell (as disclosed in section 0125).
Regarding claim 2, Zhou et al. discloses in case that the BWP is the dormant (deactivated) BWP, suspending a configured uplink grant type 1 associated with the SCell (as disclosed in section 0125). 
Regarding claim 3, Zhou et al. discloses in case that the BWP is the dormant (deactivated) BWP, clearing a configured downlink assignment associated with the SCell (as disclosed in section 0125).
	Regarding claim 5, Zhou et al. discloses the BWP is activated based on the BWP switching (as disclosed in sections 0145-0146 and 0164-0166).
	Regarding claim 6, Zhou et al. discloses in case that the BWP is the dormant (deactivate) BWP, a BWP inactivity timer configured for the SCell is stopped (expires as disclosed in section 0157) and a PDCCH is not monitored on the BWP (as disclosed in section 0126).
	Regarding claim 7, Zhou et al. disclsoses in case that the BWP is the dormant (deactivated) BWP, data (such as PMI) is not transmitted or received on the BWP, a sounding reference signal (SRS) is not transmitted on the BWP, and a physical uplink control channel (PUCCH) is not transmitted on the BWP (as disclosed in section 0126).
	Regarding claim 8, Zhou et al. discloses in case that the BWP is the dormant (deactivated) BWP, a random access procedure (RACH as disclosed in section 0126) is not performed on the BWP. 
Regarding claim 9, Zhou et al. discloses in case that the BWP is the dormant (deactivated) BWP, a periodic channel state information (CSD) is reported on the BWP (as disclosed in sections 0132-0133. 
Regarding claim 10, Zhou et al. discloses the SCell is not a special cell (SpCell), wherein Zhou et al. does not disclose the SCell is a special cell; and the SCell is not configured with a physical uplink control channel (PUCCH), wherein the SCell can be configured using other uplink physical channels as disclosed in section 0115.
Regarding claims 11-13 and 15-20, Zhou discloses a terminal (see Fig. 4, block 406, section 0050) in a communication system, the terminal comprising: a transceiver (as disclosed in section 0050); and a controller (block 408) configured to perform the method of claims 1-3 and 5-10 (see above rejection of claims 1-3 and 15-20 which is applicable hereto regarding claims 11-13 and 15-20).   

Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2019/0132110) in view of Jeon et al. (US 2019/0132862).
	Regarding claims 4 and 14, Zhou et al. does not specifically disclose wherein a periodic uplink transmission resource associated with the configured uplink grant type 1 has been provided by the RRC message, wherein a periodic uplink transmission resource associated with the configured uplink grant type 2 has been provided by second DCI, and wherein a periodic downlink transmission resource associated with the configured downlink assignment has been provided by third DCI.
	However, Jeon et al. also discloses BWP switching which includes a periodic uplink transmission resource associated with the configured uplink grant type 1 being provided by an  RRC message (see section 0296), wherein a periodic uplink transmission resource associated with the configured uplink grant type 2 is provided by a DCI (as disclosed in section 0296), and wherein a periodic downlink transmission resource (resource allocation as disclosed in sections 0217 and 0231) associated with a configured downlink assignment is provided by a DCI (see sections 0217 and 0231).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the present invention to modify the method/device of Zhou et al. with the transmission of RRC and DCI as disclosed by Jeon et al. since Jeon et al. states pre-configuration using RRC may be beneficial in reducing signaling overhead (see section 0005).   


Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS B ODOM whose telephone number is (571)272-3046. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on (571)-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS B ODOM/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        September 8, 2022